                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION

MARY M. HEWITT,                                   CV 17-145-BLG-TJC

                     Plaintiff,
                                                  ORDER GRANTING
vs.                                               PLAINTIFF’S
                                                  APPLICATION FOR
NANCY A. BERRYHILL, Acting                        AWARD OF EAJA FEES
Commissioner of Social Security
Administration,

                     Defendant.



      On March 6, 2019, the Court remanded this case to the Commissioner for

further administrative proceedings. (Doc. 15.) That same day, the Clerk of Court

entered a separate judgment. (Doc. 16.)

      Plaintiff has now filed a motion for attorney’s fees under the Equal Access to

Justice Act (“EAJA”). (Doc. 17.) Plaintiff requests $8,022.25 in attorney’s fees.

The Commissioner has not opposed the motion.

      There being no objection from the Commissioner, the Court will grant the

motion. Accordingly, IT IS HEREBY ORDERED that Plaintiff’s Application for

Award of EAJA Fees is GRANTED.

///
      The Commissioner must promptly pay Plaintiff’s counsel attorney fees in

the amount of $8,022.25.

      DATED this 7th day of May, 2019.

                                     _______________________________
                                     TIMOTHY J. CAVAN
                                     United States Magistrate Judge
